Exhibit 10.3






DIGITAL LIGHTWAVE, INC.

TENTH AMENDED AND RESTATED SECURITY AGREEMENT

This Tenth Amended and Restated Security Agreement (this “Agreement”) is made as
of June 26, 2003, by and between Digital Lightwave, Inc., a Delaware corporation
(the “Debtor”), in favor of Optel, LLC (the “Secured Party”).

RECITALS

The Debtor and the Secured Party are parties to (i) that certain Secured
Promissory Note dated as of February 14, 2003 in the original principal amount
of $800,000 upon the terms and subject to the conditions set forth therein, and
as the same may be increased, amended, modified or extended from time to time,
(ii) that certain Secured Promissory Note dated as of February 26, 2003 in the
original principal amount of $650,000 upon the terms and subject to the
conditions set forth therein, and as the same may be increased, amended,
modified or extended from time to time, (iii) that certain Secured Promissory
Note dated as of March 28, 2003 in the original principal amount of $450,000
upon the terms and subject to the conditions set forth therein, and as the same
may be increased, amended, modified or extended from time to time, (iv) that
certain Secured Promissory Note dated as of April 2, 2003 in the original
principal amount of $60,000 upon the terms and subject to the conditions set
forth therein, and as the same may be increased, amended, modified or extended
from time to time, (v) that certain Secured Promissory Note dated as of April
29, 2003 in the original principal amount of $500,000 upon the terms and subject
to the conditions set forth therein, and as the same may be increased, amended,
modified or extended from time to time, (vi) that certain Secured Promissory
Note dated as of May 14, 2003 in the original principal amount of $400,000 upon
the terms and subject to the conditions set forth therein, and as the same may
be increased, amended, modified or extended from time to time, (vii) that
certain Secured Promissory Note dated as of May 19, 2003 in the original
principal amount of $620,000 upon the terms and subject to the conditions set
forth therein, and as the same may be increased, amended, modified or extended
from time to time, (viii) that certain Secured Promissory Note dated as of May
29, 2003 in the original principal amount of $520,000 upon the terms and subject
to the conditions set forth therein, and as the same may be increased, amended,
modified or extended from time to time, (ix) that certain Secured Promissory
Note dated as of the June 12, 2003 in the original principal amount of $500,000
upon the terms and subject to the conditions set forth therein, and as the same
may be increased, amended, modified or extended from time to time, and (x) that
certain Secured Promissory Note dated as of the date hereof in the original
principal amount of $2,000,000 upon the terms and subject to the conditions set
forth therein, and as the same may be increased, amended, modified or extended
from time to time (collectively, the “Notes”).  The parties intend that the
Debtor’s obligations to repay the Notes be secured by all of the assets of the
Debtor.


AGREEMENT

In consideration of the purchase of the Notes by the Secured Party and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Debtor hereby agrees with the Secured Party as follows:

1.

Grant of Security Interest.  

(a)

To secure the Debtor’s full and timely performance of the Obligations, the
Debtor hereby grants to the Secured Party a continuing Lien on and security
interest (the “Security Interest”) in, all of the Debtor’s right, title and
interest in and to all of its personal property and assets (both tangible and
intangible), including, without limitation, the following, whether now owned or
hereafter acquired and wherever located: (a) all Receivables; (b) all Equipment;
(c) all Fixtures; (d) all General Intangibles; (e) all Inventory; (f) all
Investment Property; (g) all Deposit Accounts; (h) all Cash; (i) all other Goods
of the Debtor; (j) all Intellectual Property; and (l) all Proceeds of each of
the foregoing and all accessions to, and replacements for, each of the foregoing
(collectively, the “Collateral”).  The Security Interest shall be a first and
prior interest in all of the Collateral, provided, however, that the Security
Interest shall be subordinated with respect to any Collateral that is subject to
the Prior Security Interests (as defined below).

(b)

The following terms shall have the following meanings for purposes of this
Agreement:

“Account” means any “Account,” as such term is defined in the UCC now owned or
hereafter acquired by the Debtor or in which the Debtor now holds or hereafter
acquires any interest and, in any event, shall include, without limitation, all
accounts receivable, book debts, rights to payment and other forms of
obligations (other than forms of obligations evidenced by Chattel Paper,
Documents or Instruments) now owned or hereafter received or acquired by or
belonging or owing to the Debtor whether or not arising out of goods or software
sold or services rendered by the Debtor or from any other transaction, whether
or not the same involves the sale of goods or services by the Debtor and all of
the Debtor’s rights in, to and under all purchase orders or receipts now owned
or hereafter acquired by it for goods or services, and all of the Debtor’s
rights to any goods represented by any of the foregoing, and all monies due or
to become due to the Debtor under all purchase orders and contracts for the sale
of goods or the performance of services or both by the Debtor or in connection
with any other transaction (whether or not yet earned by performance on the part
of the Debtor), now in existence or hereafter occurring, including, without
limitation, the right to receive the proceeds of said purchase orders and
contracts, and all collateral security and guarantees of any kind given by any
Person with respect to any of the foregoing.

“Cash” means all cash, money, currency, and liquid funds, wherever held, in
which the Debtor now or hereafter acquires any right, title, or interest.

“Chattel Paper” means any “Chattel paper,” as such term is defined in the UCC,
now owned or hereafter acquired by the Debtor or in which the Debtor now holds
or hereafter acquires any interest.

“Commercial Tort Claim” shall have the meaning given to that term in Section
2(e) of this Agreement.

“Credit Documents” means this Agreement, the Notes and any UCC-1 Financing
Statement filed herewith.

“Deposit Accounts” means any “Deposit accounts,” as such term is defined in the
UCC, and includes any checking account, savings account, or certificate of
deposit, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest.

“Documents” means any “Documents,” as such term is defined in the UCC, now owned
or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest.

“Electronic Chattel Paper” means any “Electronic chattel paper,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest.

“Equipment” means any “Equipment,” as such term is defined in the UCC, now owned
or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest and any and all additions, upgrades,
substitutions and replacements of any of the foregoing, together with all
attachments, components, parts, equipment and accessories installed thereon or
affixed thereto, now owned or hereafter acquired by the Debtor or in which the
Debtor now holds or hereafter acquires interest.

“Fixtures” means any “Fixtures,” as such term is defined in the UCC, together
with all right, title and interest of the Debtor in and to all extensions,
improvements, betterments, accessions, renewals, substitutes, and replacements
of, and all additions and appurtenances to any of the foregoing property, and
all conversions of the security constituted thereby, immediately upon any
acquisition or release thereof or any such conversion, as the case may be, now
owned or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest.

“General Intangible” means any “General intangible,” as such term is defined in
the UCC, now owned or hereafter acquired by the Debtor or in which the Debtor
now holds or hereafter acquires any interest and, in any event, shall include,
without limitation, all right, title and interest that the Debtor may now or
hereafter have in or under any contracts, rights to payment, payment
intangibles, confidential information, interests in partnerships, limited
liability companies, corporations, joint ventures and other business
associations, permits, goodwill, claims in or under insurance policies,
including unearned premiums and premium adjustments, uncertificated securities,
deposit, checking and other bank accounts, but shall not include any
Intellectual Property (including the right to receive all proceeds and damages
therefrom), rights to receive tax refunds and other payments and rights of
indemnification.

“Goods” means any “Goods,” as such term is defined in the UCC, now owned or
hereafter acquired by the Debtor or in which the Debtor now holds or hereafter
acquires any interest.

“Instruments” means any “Instrument,” as such term is defined in the UCC, now
owned or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest.

“Intellectual Property” means, collectively, all rights, priorities and
privileges of the Debtor relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, copyright licenses, inventions, patents, patent licenses,
trademarks, trademark licenses and trade secrets (including customer lists),
domain names, Web sites and know-how, including, but not limited to, the
patents, trademarks and copyrights set forth on Schedule  2 .

“Inventory” means any “Inventory,” as such term is defined in the UCC, now owned
or hereafter acquired by the Debtor or in which the Debtor now holds or
hereafter acquires any interest, and, in any event, shall include, without
limitation, all inventory, goods and other personal property that are held by or
on behalf of the Debtor for sale or lease or are furnished or are to be
furnished under a contract of service or that constitute raw materials, work in
process or materials used or consumed or to be used or consumed in the Debtor’s
business, or the processing, packaging, promotion, delivery or shipping of the
same, and all finished goods, whether or not the same is in transit or in the
constructive, actual or exclusive possession of the Debtor or is held by others
for the Debtor’s account, including, without limitation, all goods covered by
purchase orders and contracts with suppliers and all goods billed and held by
suppliers and all such property that may be in the possession or custody of any
carriers, forwarding agents, truckers, warehousemen, vendors, selling agents or
other Persons.

“Investment Property” means any “Investment property,” as such term is defined
in the UCC, and includes certificated securities, uncertificated securities,
money market funds and U.S. Treasury bills or notes, now owned or hereafter
acquired by the Debtor or in which the Debtor now holds or hereafter acquires
any interest.

“Letter of Credit Right” means any “Letter of credit right,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest, including any right to
payment or performance under any letter of credit.

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance, levy, lien or charge of any kind,
whether voluntarily incurred or arising by operation of law or otherwise,
against any property, any conditional sale or other title retention agreement,
any lease in the nature of a security interest, and the filing of any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable law of any jurisdiction.

“Obligations” shall mean and include all loans, advances, debts, liabilities and
obligations, however arising, owed by the Debtor to the Secured Party of every
kind and description (whether or not evidenced by any note or instrument and
whether or not for the payment of money), direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of the Notes, or any of the other Credit Documents or otherwise,
including without limitation all interest, fees, charges, expenses, attorneys’
fees and accountants’ fees chargeable to the Debtor or payable by the Debtor
thereunder.

“Permitted Liens” shall mean (a) Liens for taxes or other governmental charges
not at the time delinquent or thereafter payable without penalty or being
contested in good faith, provided that adequate reserves for the payment thereof
have been established in accordance with generally accepted accounting
principals, (b) Liens of carriers, warehousemen, mechanics, materialmen,
vendors, and landlords and other similar Liens imposed by law incurred in the
ordinary course of business for sums not overdue more than 45 days or being
contested in good faith, provided that adequate reserves for the payment thereof
have been established in accordance with generally accepted accounting
principals, (c) deposits under workers' compensation, unemployment insurance and
social security laws or to secure the performance of bids, tenders, contracts
(other than for the repayment of borrowed money) or leases, or to secure
statutory obligations of surety or appeal bonds or to secure indemnity,
performance or other similar bonds in the ordinary course of business, (d)
zoning restrictions, easements, rights-of-way, title irregularities and other
similar encumbrances, which alone or in the aggregate are not substantial in
amount and do not materially detract from the value of the property subject
thereto or interfere with the ordinary conduct of the business of the Debtor,
(e) banker's Liens and similar Liens (including set-off rights) in respect of
bank deposits, (f)  Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties and in connection with the
importation of goods in the ordinary course of the Debtor’s business, (g) Liens
on the property or assets of any subsidiary of the Debtor in favor of the
Debtor, (h) purchase money Liens that will be discharged upon the Debtor’s
payment of the purchase price for the applicable property, to the extent such
Liens relate solely to the property so purchased and (j) the security interests
set forth on Schedule 1 (the “Prior Security Interests”); provided, however,
that except for the Prior Security Interests, that in each case, such Lien is
not senior or prior to the Security Interest created hereunder.

“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).

“Proceeds” means “Proceeds,” as such term is defined in the UCC and, in any
event, shall include, without limitation, (a) any and all Accounts, Chattel
Paper, Instruments, cash or other forms of money or currency or other proceeds
payable to the Debtor from time to time in respect of the Collateral, (b) any
and all proceeds of any insurance, indemnity, warranty or guaranty payable to
the Debtor from time to time with respect to any of the Collateral, (c) any and
all payments (in any form whatsoever) made or due and payable to the Debtor from
time to time in connection with any requisition, confiscation, condemnation,
seizure or forfeiture of all or any part of the Collateral by any governmental
authority (or any Person acting under color of governmental authority), (d) the
proceeds, damages, or recovery based on any claim of the Debtor against third
parties (i) for past, present or future infringement of any copyright, patent or
patent license or (ii) for past, present or future infringement or dilution of
any trademark or trademark license or for injury to the goodwill associated with
any trademark, trademark registration or trademark licensed under any trademark
license and (e) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Receivables” means all of the Debtor’s Accounts, Instruments, Documents,
Chattel Paper, Supporting Obligations, and letters of credit and Letter of
Credit Rights.

“Supporting Obligation” means any “Supporting obligation,” as such term is
defined in the UCC, now owned or hereafter acquired by the Debtor or in which
the Debtor now holds or hereafter acquires any interest.

“UCC” means the Uniform Commercial Code as the same may, from time to time, be
in effect in the State of Florida; provided, that in the event that, by reason
of mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, Secured Party’s Lien on any Collateral
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the State of Florida, the term “UCC” shall mean the
Uniform Commercial Code as enacted and in effect, from time to time, in such
other jurisdiction solely for purposes of the provisions thereof relating to
such attachment, perfection, priority or remedies and for purposes of
definitions related to such provisions.  

Unless otherwise defined herein, all capitalized terms used herein and defined
in the Notes shall have the respective meaning given to those terms in the
Notes, and terms that are defined in the UCC and used herein shall have the
meanings given to them in the UCC.

2.

Representations and Warranties.  The Debtor hereby represents and warrants to
the Secured Party that:

(a)

Ownership of Collateral.  The Debtor is the legal and beneficial owner of the
Collateral (or, in the case of after-acquired Collateral, at the time the Debtor
acquires rights in the Collateral, will be the legal and beneficial owner
thereof).  Except for the Security Interest granted to the Secured Party
pursuant to this Agreement, the Debtor has rights in or the power to transfer
the Collateral free and clear of any adverse Lien, security interest or
encumbrance except as created by this Security Interest, except for Permitted
Liens.  Except for the financing statements listed in Schedule 3, no financing
statements covering any Collateral or any proceeds thereof are on file in any
public office (other than filings listing the Secured Party as the secured
party).  

(b)

Valid Security Interest.  The Security Interest granted pursuant to this
Agreement will constitute a valid and continuing first priority, perfected
security interest in favor of the Secured Party in the Collateral for which
perfection is governed by the UCC or filing with the United States Copyright
Office or United States Patent and Trademark Office.  Such Security Interest
will be prior to all other Liens on the Collateral, except for Permitted Liens.

(c)

Organization and Good Standing.  The Debtor has been duly incorporated, and is
validly existing and in good standing, under the laws of the State of Delaware.

(d)

Location, State of Organization and Name of the Debtor.  The Debtor’s state of
organization is Delaware and the Debtor’s exact legal name as it appears in the
official filings in the State of Delaware is as set forth in the first paragraph
of this Agreement.  The Debtor has only one jurisdiction of organization.

(e)

Location of Equipment and Inventory.  All Equipment and Inventory are
(i) located at the locations indicated on Schedule 4 (ii) in transit to such
locations or (iii) in transit to a third party purchaser which will become
obligated on a Receivable to the Debtor upon receipt.  Except for Equipment and
Inventory referred to in clauses (ii) and (iii) of the preceding sentence, the
Debtor has exclusive possession and control of the Inventory and Equipment.

(g)

Delivery of Items.  Schedule 5 lists all Instruments (other than checks received
in the ordinary course of business), letter-of-credit rights, Electronic Chattel
paper and Chattel Paper of the Debtor as of the date hereof.  The Debtor has
delivered to the Secured Party, together with all necessary stock powers,
endorsements, assignments and other necessary instruments of transfer, the
originals of all Receivables consisting of instruments and Chattel Paper and the
originals of all certificated securities owned directly by the Debtor.

(h)

Receivables.  Each Receivable is genuine and enforceable against the party
obligated to pay the same (an “Account Debtor”) free from any right of
rescission, defense, setoff or discount.

(i)

Insurance.  Each insurance policy maintained by the Debtor is validly existing
and is in full force and effect.  The Debtor is not in default in any material
respect under the provisions of any insurance policy, and there are no facts
which, with the giving of notice or passage of time (or both), would result in
such a default under any material provision of any such insurance policy.  Set
forth in Schedule 6 is a complete and accurate list of the insurance of the
Debtor in effect on the date of this Agreement covering fire, public liability,
property damage and worker’s compensation, showing as of such date, (i) the type
of insurance carried, (ii) the name of the insurance carrier, and (iii) the
amount of each type of insurance carried.

(j)

This Agreement is effective to create a valid and continuing Lien upon the
Collateral.  All action by the Debtor necessary to protect and perfect such Lien
on each item of the Collateral has been duly taken.

3.

Covenants.  The Debtor covenants and agrees with the Secured Party that, from
and after the date of this Agreement until the Obligations are paid in full:

(a)

Other Liens.  Except for the Security Interest and Permitted Liens, the Debtor
has rights in or the power to transfer the Collateral and its title and will be
able to do so hereafter free from any adverse Lien, security interest or
encumbrance, and the Debtor will defend the Collateral against the claims and
demands of all persons at any time claiming the same or any interest therein.  

(b)

Further Documentation.  At any time and from time to time, upon the writ­ten
request of the Secured Party, and at the sole expense of the Debtor, the Debtor
will promptly and duly authenticate and deliver such further instruments and
documents and take such further action as the Secured Party may reasonably
request for the purpose of obtaining or preserving the full benefits of this
Agreement and of the rights and powers herein granted including, without
limitation, filing any financing or continuation statements under the UCC in
effect with respect to the Liens created hereby.  The Debtor also hereby
authorizes the Secured Party to file any such financing, amendment or
continuation statement without the authentication of the Debtor to the extent
permitted by applicable law.  A reproduction of this Agreement shall be
sufficient as a financing statement (or as an exhibit to a financing statement
on form UCC-1) for filing in any jurisdiction.

(c)

Indemnification.  The Debtor agrees to defend, indemnify and hold harmless the
Secured Party against any and all liabilities, costs and expenses (including,
without limitation, legal fees and expenses) (“Liabilities”): (i) with respect
to, or resulting from, any delay in paying, any and all excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral, (ii) with respect to, or resulting from, any delay in complying
with any law, rule, regu­lation or order of any governmental authority
applicable to any of the Collateral or (iii) in connection with any of the
transactions contemplated by this Agreement.

(d)

Maintenance of Records.  The Debtor will keep and maintain at its own expense
complete and satisfactory, in all material respects, records of the Collateral.

(e)

Inspection Rights.  The Secured Party shall have full access during normal
business hours, and upon prior notice, to all the books, corre­spondence and
other records of the Debtor relating to the Collateral.  The Secured Party or
its repre­sentatives may examine such records and make photocopies or otherwise
take extracts from such records.  The Debtor agrees to render to the Secured
Party, at the Debtor’s expense, such clerical and other assistance as the
Secured Party may request with regard to the exercise of its rights pursuant to
this paragraph.

(f)

Compliance with Laws, etc.  The Debtor (i) will comply with all laws, rules,
regulations and orders of any governmental authority applicable to any part of
the Collateral or to the operation of the Debtor’s business, the failure of
which to comply with will have a material adverse effect on the Debtor, and (ii)
shall not use or permit any Collateral to be used in violation of any provision
of any Credit Document, any law, rule or obligation or order of any governmental
authority, or any policy of insurance covering the Collateral; provided,
however, that in each case, the Debtor may contest any such law, rule,
regulation or order; in any reasonable manner which does not, in the reasonable
opinion of the Secured Party, adversely affect the Secured Party’s rights or the
priority of its Liens on the Collateral.

(g)

Payment of Obligations.  The Debtor will pay promptly when due all taxes,
assessments and governmental charges or levies imposed upon the Collateral or
with respect to any its income or profits derived from the Collateral, as well
as all claims of any kind (including, without limitation, claims for labor,
materials and supplies) against or with respect to the Collateral.

(h)

Limitation on Liens on Collateral.  The Debtor will not create, incur or permit
to exist, will defend the Collateral against, and will take such other action as
is necessary to remove, any Lien or claim on or to the Collateral, other than
the Security Interest and Permitted Liens, and will defend the right, title and
interest of the Secured Party in and to any of the Collateral against the claims
and demands of all other persons.

(i)

Limitations on Dispositions of Collateral.  The Debtor will not sell, transfer,
lease, or otherwise dispose of any of the Collateral, or attempt, offer or
contract to do so other than dispositions of Inventory in the ordinary course of
the Debtor’s business; provided, however that the Debtor will be allowed to
grant licenses to its products and related documentation in the ordinary course
of business and to establish or provide for escrows of related intellectual
property in connection therewith.

(j)

Further Identification of Collateral.  The Debtor will furnish to the Secured
Party from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as the Secured Party may request, all in detail acceptable to the
Secured Party.

(k)

Notice of Change of State of Incorporation.  Without 30 days’ prior written
notice to the Debtor shall not (i) change the Debtor’s name, state of
incorporation or organization, organizational identification number or place of
business (or, if the Debtor has more than one place of business, its chief
executive office), or the office in which the Debtor’s records relating to
Receivables are kept, or (ii) keep Collateral consisting of Chattel Paper and
documents at any location other than its chief executive office.

(l)

Future Commercial Tort Claims.  The Debtor will promptly give notice to the
Secured Party upon the initiation of any Commercial Tort Claim.  The Debtor
hereby authorizes the Secured Party to amend this Agreement (without any further
action or consent from the Debtor) to include any such Commercial Tort Claim as
Collateral hereunder.

(m)

Deposit Accounts.  For each deposit account maintained by the Debtor, the Debtor
shall, along with the bank or other depository institution at which such deposit
account is maintained (the “Depositary Bank”), execute and deliver to the
Secured Party a Deposit Account Control Agreement in form and substance
reasonably satisfactory to the Secured Party.  If requested by the Secured
Party, the Debtor shall also obtain a blocked account, lockbox or similar
agreement with all or certain Depository Banks.  Without ten days prior written
notice to the Secured Party, the Debtor shall not establish any deposit account
not set forth on Schedule 6.

(n)

Collection of Receivables.  The Debtor shall collect, enforce and receive
delivery of the Receivables in accordance with past practice.

(q)

Insurance. The Debtor shall (i) maintain and keep in force insurance of the
types and in amounts customarily carried from time to time during the term of
this Agreement in its lines of business, including fire, public liability,
property damage and worker’s compensation, such insurance to be carried with
companies and in amounts satisfactory to the Secured Party, (ii) deliver to the
Secured Party from time to time, as the Secured Party may request, schedules
setting forth all insurance then in effect, and (iii) deliver to the Secured
Party copies of each policy of insurance which replaces, or evidences the
renewal of, each existing policy of insurance at least 15 days prior to the
expiration of such policy.  The Secured Party shall be named as additional
insured or additional loss payee, as appropriate, on all liability and property
insurance of the Debtor and such policies shall contain such additional
endorsements as shall be required by the Secured Party.  

(r)

Mortgagee Waivers.  The Debtor shall use its best efforts to obtain waivers or
subordinations of Liens from landlords and mortgagees, and the Debtor shall, in
all instances, obtain signed acknowledgements of the Secured Party’s Liens from
bailees having possession of any of the Debtor’s Collateral that they hold such
Collateral for the benefit of the Secured Party pursuant to Section 9313(c) of
the UCC.

(s)

Letters of Credit.  If the Debtor is or becomes the beneficiary of a letter of
credit, the Debtor shall promptly, and in any event within two business days
after becoming a beneficiary, notify the Secured Party thereof and enter into a
tri-party agreement with the Secured Party and the issuer or confirmation bank
with respect to such Letter of Credit Rights assigning such Letter of Credit
Rights to the Secured Party and directing all payments thereunder to the Secured
Party, all in form and substance satisfactory to the Secured Party.

(t)

Electronic Chattel Paper.  The Debtor shall take all steps reasonably necessary
to grant the Secured Party control of all Electronic Chattel Paper in accordance
with the UCC and all “transferable records” as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.

(u)

Intellectual Property Matters.  The Debtor shall notify the Secured Party
immediately if it knows or has reason to know (i) that any application or
registration relating to any of its Intellectual Property that is material to
the operation of its business may become abandoned or dedicated, or (ii) of any
adverse determination or development (including the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office, the United States Copyright Office or any court) regarding the
Debtor’s ownership of any Intellectual Property that is material to the
operation of its business, its right to register the same, or to keep and
maintain the same.

(v)

Intellectual Property Applications.  In no event shall the Debtor, either itself
or through any agent, employee, licensee or designee, file an application for
the registration of any patent, trademark or copyright with the United States
Patent and Trademark Office, the United States Copyright Office or any similar
office or agency without giving the Secured Party prior written notice thereof,
and, upon request of the Secured Party, the Debtor shall execute and deliver any
and all security documents as the Secured Party may request to evidence the
Secured Party’s Lien on such Intellectual Property and the general intangibles
of the Debtor relating thereto or represented thereby.  The Debtor hereby
authorizes the Secured Party to amend this Agreement (without any further action
or consent from the Debtor) to include any such patent, trademark or copyright
as Collateral hereunder.

(w)

Intellectual Property Abandonment.  The Debtor shall take all actions reasonably
necessary or requested by the Secured Party to maintain and pursue each
application, to obtain the relevant registration and to maintain the
registration of its Intellectual Property, including the filing of applications
for renewal, affidavits of use, affidavits of noncontestability and opposition
and interference and cancellation proceedings.

(x)

Protection of Intellectual Property.  In the event that any of the Debtor’s
Intellectual Property is infringed upon, or misappropriated or diluted by a
third party, the Debtor shall notify the Secured Party promptly after the Debtor
learns thereof.  The Debtor shall, unless the Secured Party shall determine that
such Intellectual Property is in no way material to the conduct of its business
or operations, promptly sue for, and seek recovery of any and all damages
resulting from such infringement, misappropriation or dilution, and shall take
such other actions as the Secured Party shall deem necessary under the
circumstances to protect such Intellectual Property.

(y)

Chattel Paper.  The Debtor shall type, print or stamp conspicuously on the face
of all original copies of all Collateral consisting of Chattel Paper and
Documents not in the possession of the Secured Party having a value in excess of
$100,000 a legend satisfactory to the Secured Party indicating that such Chattel
Paper is subject to the security interest granted hereby.

(z)

Limitation on Filing of Financing Statements.  The Debtor acknowledges that it
is not authorized to file any financing statement or amendment or termination
statement with respect to any financing statement without the prior written
consent of the Secured Party and agrees that it will not do so without the prior
written consent of the Secured Party, subject to the Debtor’s rights under
Section 9509(d)(2) of the UCC.

4.

Event of Default; the Secured Party’s Appointment as Attorney-in-Fact.

(a)

Event of Default.  For purposes of this Agreement, the occurrence of any one of
the following events (each, an “Event of Default”) shall constitute a default
hereunder and under the Notes or any of the other Credit Documents:

(i)

The Debtor’s failure to pay or discharge the Obligations in full in accordance
with the terms of the Notes or any of the other Credit Documents;

(ii)

A breach of any representation or warranty made by the Debtor under the this
Agreement, the Notes or any of the other Credit Documents as of the date thereof
or any other document or instrument entered into between the Debtor and the
Secured Party in connection herewith.

(iii)

The Debtor’s failure to observe or perform any other covenant, obligation,
condition or agreement contained in this Agreement, the Notes or any of the
other Credit Documents and such failure shall continue for 10 days after the
earlier of (i) the Debtor’s written acknowledgement of such failure and (ii)
written notice by the Secured Party to the Debtor of such failure.

(iv)

The insolvency of the Debtor, the commission of any act of bankruptcy by the
Debtor, the execution by the Debtor of a general assignment for the benefit of
creditors, the filing by or against the Debtor of a petition in bankruptcy or
any petition for relief under the federal bankruptcy act or the continuation of
such petition without dismissal for a period of 90 days or more, or the
appointment of a receiver or trustee to take possession of the property or
assets of the Debtor.

(v)

A default shall occur under the Notes or any of the other Credit Documents, or
any other agreement entered into between the Debtor and the Secured Party in
connection herewith.

(b)

Powers.  The Debtor hereby appoints the Secured Party and any officer or agent
of the Secured Party, with full power of substitution, as its attorney-in-fact
with full irrevocable power and authority in the place of the Debtor and in the
name of the Debtor or its own name, from time to time in the Secured Party’s
discretion so long as an Event of Default has occurred and is continuing, for
the purpose of carrying out the terms of this Agreement, to take any appropriate
action and to authenticate any instrument which may be necessary or desirable to
accomplish the purposes of this Agreement.  Without limiting the foregoing, so
long as an Event of Default has occurred and is continuing, the Secured Party
shall have the right, without notice to, or the consent of, the Debtor, to do
any of the following on the Debtor’s behalf:

(i)

to pay or discharge any taxes or Liens levied or placed on or threatened against
the Collateral;

(ii)

to direct any party liable for any payment under any of the Collateral to make
payment of any and all amounts due or to become due thereunder directly to the
Secured Party or as the Secured Party directs;

(iii)

to ask for or demand, collect, and receive payment of and receipt for, any
payments due or to become due at any time in respect of or arising out of any
Collateral;

(iv)

to commence and prosecute any suits, actions or proceedings at law or in equity
in any court of competent jurisdiction to enforce any right in respect of any
Collateral;

(v)

to defend any suit, action or proceeding brought against the Debtor with respect
to any Collateral;

(vi)

to settle, compromise or adjust any suit, action or proceeding described in
subsection (v) above and to give such discharges or releases in connection
therewith as the Secured Party may deem appropriate;

(vii)

to assign any patent right included in the Collateral of the Debtor (along with
the goodwill of the business to which any such patent right pertains),
throughout the world for such term or terms, on such conditions, and in such
manner, as the Secured Party shall in its sole discretion determine; and

(viii)

generally, to sell, transfer, pledge and make any agreement with respect to or
otherwise deal with any of the Collateral and to take, at the Secured Party’s
option and the Debtor’s expense, any actions which the Secured Party deems
necessary to protect, preserve or realize upon the Collateral and the Secured
Party’s Liens on the Collateral and to carry out the intent of this Agreement,
in each case to the same extent as if the Secured Party were the absolute owner
of the Collateral for all purposes.

The Debtor hereby ratifies whatever actions the Secured Party shall lawfully do
or cause to be done in accordance with this Section 4.  This power of attorney
shall be a power coupled with an interest and shall be irrevocable.

(c)

No Duty on the Secured Party’s Part.  The powers conferred on the Secured Party
by this Section 4 are solely to protect the Secured Party’s interests in the
Collateral and shall not impose any duty upon it to exercise any such powers.
 The Secured Party shall be accountable only for amounts that it actually
receives as a result of the exercise of such powers, and neither the Secured
Party nor any of its officers, directors, employees or agents shall, in the
absence of willful misconduct or gross negligence, be responsible to the Debtor
for any act or failure to act pursuant to this Section 4.

5.

Performance by the Secured Party of the Debtor’s Obligations.  If the Debtor
fails to per­form or comply with any of its agreements or covenants contained in
this Agreement and the Secured Party performs or complies, or otherwise causes
performance or compliance, with such agreement or covenant in accordance with
the terms of this Agreement, then the expenses of the Secured Party incurred in
connection with such performance or compliance shall be payable by the Debtor to
the Secured Party on demand and shall constitute Obligations secured by this
Agreement.

6.

Remedies.  If an Event of Default has occurred and is continuing, the Secured
Party may exercise, in addition to all other rights and remedies granted to it
in this Agreement and in any other instrument or agreement relating to the
Obligations, all rights and remedies of a secured party under the UCC.  Without
limiting the foregoing, the Secured Party, without demand of performance or
other demand, present­ment, protest, advertisement or notice of any kind (except
any notice required by law) to or upon the Debtor or any other person (all of
which demands, defenses, advertisements and notices are hereby waived), may in
such circumstances collect, receive, appropriate and realize upon any or all of
the Collateral, and/or may sell, lease, assign, give an option or options to
purchase, or otherwise dispose of and deliver any or all of the Collateral (or
contract to do any of the foregoing), in one or more parcels at a public or
private sale or sales, at any exchange, broker’s board or office of the Secured
Party or elsewhere upon such terms and conditions as the Secured Party may deem
advisable, for cash or on credit or for future delivery without assumption of
any credit risk.  The Secured Party shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase all or any part of the Collateral so sold, free of any right
or equity of redemption in the Debtor, which right or equity is hereby waived or
released.  The Secured Party shall apply the net proceeds of any such
collection, recovery, receipt, appropriation, realization or sale, after
deducting all reasonable expenses incurred therein or in connection with the
care or safekeeping of any of the Collateral or in any way relating to the
Collateral or the rights of the Secured Party under this Agreement (including,
without limitation, reasonable attorneys’ fees and expenses) to the payment in
whole or in part of the Obligations, in such order as the Secured Party may
elect, and only after such application and after the payment by the Secured
Party of any other amount required by any provision of law, need the Secured
Party account for the surplus, if any, to the Debtor.  To the extent permitted
by applicable law, the Debtor waives all claims, damages and demands it may
acquire against the Secured Party arising out of the exercise by the Secured
Party of any of its rights hereunder.  If any notice of a proposed sale or other
disposition of Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least ten days before such sale or other
disposition.  The Debtor shall remain liable for any deficiency if the proceeds
of any sale or other disposition of the Collateral are insufficient to pay the
Obligations and the fees and disbursements of any attorneys employed by the
Secured Party to collect such deficiency.

7.

Limitation on Duties Regarding Preservation of Collateral.  The Secured Party’s
sole duty with respect to the custody, safekeeping and preservation of the
Collateral, under Section 9207 of the UCC or otherwise, shall be to deal with it
in the same manner as the Secured Party deals with similar property for its own
account.  Neither the Secured Party nor any of its directors, officers,
employees or agents shall be liable for failure to demand, collect or realize
upon all or any part of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Debtor or otherwise.

8.

Powers Coupled with an Interest.  All authorizations and agencies contained in
this Agreement with respect to the Collateral are irrevocable and are powers
coupled with an interest.

9.

No Waiver; Cumulative Remedies.  The Secured Party shall not by any act (except
by a written instrument pursuant to Section 11(a) hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any default under the Notes or any of the other Credit
Documents or in any breach of any of the terms and conditions of this Agreement.
 No failure to exer­cise, nor any delay in exercising, on the part of the
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Secured Party of any
right or remedy under this Agreement on any one occasion shall not be construed
as a bar to any right or remedy which the Secured Party would otherwise have on
any subsequent occasion.  The rights and remedies provided in this Agreement are
cumulative, may be exercised singly or concurrently and are not exclusive of any
rights or remedies provided by law.

10.

Termination of Security Interest.  Upon satisfaction of the Debtor’s obligations
pursuant to the Notes, the security interest granted herein shall terminate and
all rights to the Collateral shall revert to the Debtor.  Upon any such
termination, the Secured Party shall authenticate and deliver to the Debtor such
documents as the Debtor may reasonably request to evidence such termination.

11.

Miscellaneous.

(a)

Amendments and Waivers.  Any term of this Agreement may be amended with the
written consent of the parties or their respective successors and assigns.  Any
amendment or waiver effected in accordance with this Section 11(a) shall be
binding upon the parties and their respective successors and assigns.

(b)

Transfer; Successors and Assigns.  The terms and conditions of this Agreement
shall be binding upon the Debtor and its successors and assigns, as well as all
persons who become bound as a debtor to this Agreement and inure to the benefit
of the Secured Party and its successors and assigns.  Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement.

(c)

Governing Law.  This Agreement and all acts and transactions pursuant hereto and
the rights and obligations of the parties hereto shall be governed, construed
and interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.

(d)

Counterparts.  This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original and all of which together shall constitute
one instrument.

(e)

Titles and Subtitles.  The titles and subtitles used in this Agreement are used
for convenience only and are not to be considered in construing or interpreting
this Agreement.

(f)

Notices.  Any notice required or permitted by this Agreement shall be in writing
and shall be deemed sufficient upon receipt, when delivered personally or by
courier, overnight delivery service or confirmed facsimile, or 48 hours after
being deposited in the U.S. mail as certified or registered mail with postage
prepaid, if such notice is addressed to the party to be notified at such party’s
address or facsimile number as set forth below or as subsequently modified by
written notice.

(h)

Payments Free of Taxes, Etc.  All payments made by the Debtor under this
Agreement shall be made by the Debtor free and clear of and without deduction
for any and all present and future taxes, levies, charges, deductions and
withholdings.  In addition, the Debtor shall pay upon demand any stamp or other
taxes, levies or charges of any jurisdiction with respect to the execution,
delivery, registration, performance and enforcement of this Agreement.  Upon
request by the Secured Party, the Debtor shall furnish evidence satisfactory to
the Secured Party that all requisite authorizations and approvals by, and
notices to and filings with, governmental authorities and regulatory bodies have
been obtained and made and that all requisite taxes, levies and charges have
been paid.

(i)

Severability.  If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith, in order to maintain the economic position enjoyed by
each party as close as possible to that under the provision rendered
unenforceable.  In the event that the parties cannot reach a mutually agreeable
and enforceable replacement for such provision, then (i) such provision shall be
excluded from this Agreement, (ii) the balance of the Agreement shall be
interpreted as if such provision were so excluded and (iii) the balance of the
Agreement shall be enforceable in accordance with its terms.

(j)

Entire Agreement.  This Agreement, and the documents referred to herein
constitute the entire agreement between the parties hereto pertaining to the
subject matter hereof, and any and all other written or oral agreements existing
between the parties hereto concerning such subject matter are expressly
canceled.

(k)

Amendment and Restatement.  Effective upon execution of this Agreement by both
parties, the Ninth Amended and Restated Security Agreement dated as of June 12,
2003 between the Debtor and the Secured Party is hereby amended and restated in
its entirety to read as set forth in this Agreement.

[Signature Page Follows]




DOCSSV1:236264.1
10443-6 LS4






The Debtor and the Secured Party have caused this Agreement to be duly executed
and delivered as of the date first above written.

DEBTOR:




DIGITAL LIGHTWAVE, INC.







By: /s/ James R. Green

_________________________




Name: James R. Green

_________________________

(print)

Title: CEO

_________________________







SECURED PARTY:




OPTEL, LLC









By:  /s/ Chris Phillips

_________________________




Name: Chris Phillips

_________________________

        (print)

Title:  CFO

_________________________










DOCSSV1:236264.1
10443-6 LS4


